Citation Nr: 1623606	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.


FINDING OF FACT

Bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI). For these readings as recorded in this decision, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for hearing loss.  At his August 1965 induction examination, audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
No record
5 (0)
LEFT
15 (0)
10 (0)
10 (0)
No record
15 (10)

At his July 1967 separation examination, audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (10)
20 (10)
20 (10)
No record
20 (15)
LEFT
25 (10)
20 (10)
20 (10)
No record
20 (15)


Private treatment records reflect that in February 2007 the Veteran sought treatment for hearing loss.  His physician diagnosed bilateral high-frequency sensorineural hearing loss.  Audiometric testing revealed pure tone thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
50
LEFT
15
20
25
45
60

Speech recognition scores were included, but the records are unclear as to whether the Maryland CNC test was used.  The Veteran's physician noted that the hearing loss pattern was noise-related and recommended consideration of getting hearing aids.  In September 2008, he reported that his hearing had gotten markedly worse.

VA treatment records indicate that in August 2008 the Veteran reported hearing loss.

The Veteran underwent a VA examination in October 2008 for his tinnitus claim, outside the scope of this appeal.  He reported exposure to artillery noise without protection in service.  Post-service he reported exposure to power tool noise.  Audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
60
LEFT
25
25
25
50
70

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral hearing loss and bilateral tinnitus.  The examiner opined that bilateral tinnitus was at least as likely as not associated with hearing loss.  The examiner further opined that it was at least as likely as not that bilateral tinnitus was due to acoustic trauma in service as an automotive maintenance technician.  This opinion was based on the rationale that the Veteran was exposed to artillery and loud engines in service.

In a November 2009 statement, the Veteran reported exposure to artillery fire noise in service without protection.

The Veteran underwent a VA examination in December 2009 for his hearing loss claim.  He reported exposure to gunfire while in service.  Audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
45
55
LEFT
30
30
40
50
65

Speech recognition scores were 88 percent in the right ear and 90 percent in the left ear.  He was diagnosed with bilateral hearing loss.  The examiner opined that hearing loss was less likely than not related to noise exposure in service.  This opinion was based on the rationale that the Veteran entered and exited service with normal hearing according to his service treatment records.

Private treatment records include a November 2013 audiogram.  Audiometric testing revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
45
55
LEFT
25
20
20
50
55

Speech recognition scores were included, but the records are unclear as to whether the Maryland CNC test was used.  

The Board finds the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  Specifically, the December 2009 VA examination was inadequate.  While the examiner gave an opinion based on the Veteran's normal hearing at induction and separation from service, the examiner failed to address the shift in thresholds across all frequencies between the two examinations.  Additionally, the examiner's opinion that hearing loss was unrelated to service contradicts the October 2008 examiner's opinion that tinnitus is both related to service and to hearing loss.  The Board recognizes that it may be possible to reconcile this contradiction, but the December 2009 examiner failed to address the October 2008 opinion in any way.  The Board finds more credible the opinion of the earlier examiner, who found relationship between hearing loss and tinnitus, as well as a relationship between tinnitus and service.  Between this relationship and the shifts in thresholds evident from his induction to separation, the Board finds the evidence is at least in equipoise as to whether the Veteran's current hearing loss is related to service.  Service connection is therefore granted.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


